DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2022
Applicant’s election without traverse of Group I, claims 1-8 and 16 in the reply filed on 2/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation of “the power electronics” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 16 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Bullen (US Pub No. 20180248061)
Regarding Claim 1, Bullen et al. teaches a PV device, comprising a perovskite PV cell for converting light L which falls onto the perovskite PV cell [Fig. 7, 0058] into an electrical output voltage U1 which can be tapped at an electrical connection of the perovskite PV cell [Fig. 6, 0059-0061], a control unit [602, Fig. 6-7, 0059] for operating the PV device [0058-0060], wherein the control unit is set up to monitor the PV device with regard to the occurrence of a situation from a list of specific situations and to operate it in such a way that in the case of the specific situation occurring [0059-0061, 602 provides a health assessment circuit to determine the health of the cell, periodically or upon request, 0058], a bias voltage operating state of the PV device is triggered for a predetermined period in which operating state an electrical bias voltage from an energy source is applied to a light sensitive component of the perovskite PV cell [0059, the energizing circuit 608 my use electricity form a battery to energize the perovskite].
Regarding Claim 2, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein power electronics of the PV device, which, at least in a normal operating state of the PV device, converts the electrical output voltage U1, which is provided by the perovskite PV cell when lit with light L, into an output voltage U2 which can be tapped at an output of the power electronics, represents the energy source [PV cell of Bullen et al. can be coupled to a perovskite solar cells to store electrical energy harvested by the perovskite cell such as a rechargeable battery, 0041].
Regarding Claim 3, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the energy source is an energy storage device from which the energy which is required for providing the bias voltage can be obtained [0041 and 0058, energy from PV can be stored in battery, and battery can be used to energize the PV cell].
Regarding Claim 4, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the energy storage device is incorporated into the power electronics [0041].
Regarding Claim 5, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the control unit is set up to operate the PV device in such a way that at least one part of the voltage U1, which is provided by the perovskite PV cell when lit with light L, can be used for recharging the energy storage device at the latest after the predetermined period [0041, 0058-0059].
Regarding Claim 6, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches herein the control unit is set up to operate the PV device in such a way that the bias voltage in the bias voltage operating state is applied in such a way that a predetermined charge quantity flows into the perovskite PV cell [0059, 0057-0060].
Regarding Claim 7, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the list of specific situations comprises: an expiration of a predetermined time span since the last occurrence of a specific situation [0059-0060].
Regarding Claim 8, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the control unit is set up to operate the PV device in such a way that in the case of the specific situation of lack of lighting of the perovskite PV cell occurring, the bias voltage operating state is only triggered if the lighting measured value exceeds a further lighting threshold value BS after falling below the lighting threshold value BS [0057-0060].
Regarding Claim 16, Bullen et al. is relied upon for the reasons given above, Bullen et al. teaches wherein the energy storage device is designed as a capacitor or as a battery [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726